UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6954



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NALONE STALLINGS,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:04-cr-00176; 2:06-cv-00845)


Submitted: August 30, 2007              Decided:     September 11, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nalone Stallings, Appellant Pro Se. Monica Lynn Dillon, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nalone Stallings seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.    The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Stallings that the failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Stallings failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.    Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).   Stallings has waived appellate review by failing

to timely file specific objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED


                               - 2 -